PER CURIAM.
The petition seeking belated appeal is granted and Dante Walker is hereby afforded a belated appeal from an order denying a motion for postconviction relief in case number 2001CFA002477 in the Circuit Court for Escambia County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. RApp. P. 9.141(c)(5)(D).
PETITION GRANTED.
WOLF, C.J., KAHN and POLSTON, JJ., concur.